
	
		II
		111th CONGRESS
		2d Session
		S. 3785
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2010
			Mr. Nelson of Florida
			 (for himself and Mr. Brownback)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  investment in commercial spaceflight facilities and equipment, research, and
		  job training, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Commercial Space Jobs and
			 Investment Act of 2010.
		2.Commercial space
			 capital formation credit
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 30D the following new section:
				
					30E.Commercial
				space capital formation credit
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to 20 percent of the
				qualified equity investment paid by the taxpayer during the taxable
				year.
						(b)Qualified
				equity investmentFor purposes of this section—
							(1)In
				generalThe term qualified equity investment means
				any equity investment in a qualified commercial space entity if—
								(A)such investment
				is acquired by the taxpayer at its original issue (directly or through an
				underwriter) in exchange for cash, and
								(B)such investment
				is designated for purposes of this section by the qualified commercial space
				entity.
								(2)Treatment of
				subsequent purchasersThe term qualified equity
				investment includes any equity investment which would (but for paragraph
				(1)(A)) be a qualified equity investment in the hands of the taxpayer if such
				investment was a qualified equity investment in the hands of a prior
				holder.
							(3)RedemptionsA
				rule similar to the rule of section 1202(c)(3) shall apply for purposes of this
				subsection.
							(4)Equity
				investmentThe term equity investment means—
								(A)any stock (other
				than nonqualified preferred stock as defined in section 351(g)(2)) in an entity
				which is a corporation, and
								(B)any capital
				interest in an entity which is a partnership.
								(c)Qualified
				commercial space entityFor purposes of this section—
							(1)In
				generalThe term qualified commercial space entity
				means any domestic corporation or partnership the principal trade or business
				of which is the commercial development of space and the principal place of
				business is located in a Commercial Space Enterprise Zone designated under
				subsection (g).
							(2)Commercial
				development of spaceThe term commercial development of
				space means—
								(A)the development
				of private space launch vehicles, reentry vehicles, and related
				equipment,
								(B)the development,
				provision, and operation of private space launching, reentry, and related
				services, and
								(C)other specific
				activities identified by the Secretary in rules, regulations, or formal
				guidance consistent with the purposes of this section.
								(d)Recapture of
				creditIf—
							(1)the taxpayer
				fails to hold the qualified equity investment the 5-year period beginning on
				the date such investment was acquired by the taxpayer, or
							(2)during such
				5-year period, the entity ceases to be qualified commercial space
				entity,
							then
				notwithstanding any other provision of this subtitle, the tax imposed by this
				chapter on the taxpayer for the taxable year beginning in the calendar year in
				which such cessation occurred shall be increased by the amount of credit
				allowed under subsection (a) to the taxpayer with respect to such
				investment.(e)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section for the acquisition of any investment—
							(1)the increase in
				the basis of such investment which would (but for this subsection) result from
				such acquisition shall be reduced by the amount of the credit so allowed,
				and
							(2)the basis of such
				investment shall be increased by the amount of any increase in tax by reason of
				subsection (d).
							(f)Application
				with other credits
							(1)Business credit
				treated as part of general business creditExcept with respect to
				a taxpayer described in paragraph (2), the credit allowed under subsection (a)
				for any taxable year shall be treated as a credit listed in section 38(b) for
				such taxable year (and not allowed under subsection (a)).
							(2)Personal
				credit
								(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year to a taxpayer other than a corporation
				shall be treated as a credit allowable under subpart A for such taxable
				year.
								(B)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year by reason of the application of subparagraph (A) shall not
				exceed the excess of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23,
				25D, 30, and 30D) and section 27 for the taxable year.
									(g)Designation of
				Commercial Space Enterprise Zones
							(1)In
				generalFrom among the areas nominated for designation under this
				subsection, the Secretary of Commerce shall designate not more than 5
				Commercial Space Enterprise Zones.
							(2)Limitations on
				designationNo area may be designated under paragraph (1)
				unless—
								(A)the area is
				nominated by a State,
								(B)the State
				provides written assurances and other documentation satisfactory to the
				Secretary of Commerce that—
									(i)the nominated
				area has a presence of high unemployment and economic dislocation in public
				sector, space-related jobs,
									(ii)the nominated
				area has a presence of well-developed human and capital infrastructure and the
				capacity to effectively use Federal tax incentives to promote progress in
				commercial space capability, including crew and cargo transportation systems,
				research and technology development, and other potential activities in
				low-Earth orbit, and
									(iii)State and local
				officials, business community, and local population have developed a unified,
				feasible, and effective strategy for contributing to, and increasing, United
				States competitiveness in the commercial space sector, and
									(C)the Secretary of
				Commerce determines that any information furnished is reasonably
				accurate.
								(3)Application and
				designation timing
								(A)Issuance of
				applicationsThe Secretary of Commerce shall issue Commercial
				Space Enterprise Zone nomination applications and instructions not later than
				the date which is 45 days after the date of the enactment of the
				Commercial Space Jobs and Investment Act of
				2010.
								(B)Submission of
				applicationsA State shall submit a Commercial Space Enterprise
				Zone nomination application not later than the date which is 4 months after
				such applications are issued under subparagraph (A).
								(C)DesignationsThe
				Secretary of Commerce shall make Commercial Space Enterprise Zone designations
				not later than the date which is 3 months after the application deadline under
				subparagraph (B).
								(h)TerminationThis
				section shall not apply to investments acquired after December 31,
				2019.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (35), by striking the period at the end of paragraph (36)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(37)the portion of
				the commercial space capital formation credit to which section 30E(f)(1)
				applies.
						.
				(2)Section 1016(a)
			 of such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent
				provided in section
				30E(e)(1).
						.
				(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30D the following new
			 item:
					
						
							Sec. 30E. Commercial space capital
				formation
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 investments acquired after the date of the enactment of this Act.
			3.Commercial space
			 research credit
			(a)In
			 generalSection 41(b) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(5)Commercial
				space research
						(A)Enhanced
				creditIn the case of any taxable year in which the qualified
				research expenses of the taxpayer include qualified commercial space research
				expenses, subsection (a)(1)—
							(i)shall be applied
				by first taking into account such qualified research expenses which are not
				qualified commercial space research expenses, and
							(ii)shall be applied
				by substituting 30 percent for 20 percent in the
				case of such qualified commercial space research expenses.
							(B)Qualified
				commercial space research expensesFor purposes of this
				paragraph, the term qualified commercial space research expenses
				means qualified research expenses attributable to research undertaken in a
				Commercial Space Enterprise Zone designated under section 30E(g) for the
				purpose of discovering information—
							(i)which is
				technological in nature, and
							(ii)the application
				of which is intended to be useful in the commercial development of space (as
				defined in section 30E(c)(2)).
							(C)TerminationThis
				paragraph shall not apply to research expenses incurred after December 31,
				2019.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to research
			 expenses incurred after the date of the enactment of this Act.
			4.Special depreciation
			 allowance for commercial space property
			(a)In
			 generalSection 168 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(o)Special
				allowance for commercial space property
						(1)Additional
				allowance
							(A)In
				generalIn the case of any qualified commercial space property to
				which this subparagraph applies—
								(i)the depreciation
				deduction provided by section 167(a) for the taxable year in which such
				property is placed in service shall include an allowance equal to 50 percent of
				the adjusted basis of the qualified commercial space property, and
								(ii)the adjusted
				basis of the qualified commercial space property shall be reduced by the amount
				of such deduction before computing the amount otherwise allowable as a
				depreciation deduction under this chapter for such taxable year and any
				subsequent taxable year.
								(B)ApplicationSubparagraph
				(A) applies to qualified commercial space property placed in service on or
				after the date of the enactment of the Commercial Space Jobs and Investment Act of
				2010 and before January 1, 2020, which is—
								(i)acquired by the
				taxpayer on or after such date of enactment and before January 1, 2020, but
				only if no written binding contract for the acquisition was in effect before
				such date of enactment, or
								(ii)acquired by the
				taxpayer pursuant to a written binding contract which was entered into on or
				after such date of enactment and before January 1, 2020.
								(2)Qualified
				commercial space propertyFor purposes of this subsection—
							(A)In
				generalThe term qualified commercial space property
				means any private space launch vehicle, reentry vehicle, launch support
				facilities, space recovery support facilities, and other space transportation
				infrastructure—
								(i)to
				which this section applies,
								(ii)the original use of which commences with
				the taxpayer on or after such date of enactment, and
								(iii)substantially all of the use of which
				occurs in a Commercial Space Enterprise Zone designated under section 30E(g)
				and in the active conduct of a trade or business by the taxpayer in such
				Zone.
								(B)Exceptions
								(i)Bonus
				depreciation property under subsection
				(k)The term qualified
				commercial space property shall not include any property to which
				subsection (k)(1) applies.
								(ii)Alternative
				depreciation propertyThe term qualified commercial space
				property shall not include any property to which the alternative
				depreciation system under subsection (g) applies, determined without regard to
				paragraph (7) of subsection (g) (relating to election to have system
				apply).
								(iii)Election
				outIf a taxpayer makes an election under this clause with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
								(C)DefinitionsThe
				terms launch vehicle, launch support facilities,
				space recovery support facilities, and space transportation
				infrastructure have the meanings given such terms under section 502 of
				the National Aeronautics and Space Administration Act, Fiscal Year 1993 (15
				U.S.C. 5802).
							(3)Special rule for
				self-constructed propertyIn the case of a taxpayer
				manufacturing, constructing, or producing property for the taxpayer’s own use,
				if the taxpayer begins manufacturing, constructing, or producing the property
				on or after such date of enactment and before January 1, 2020, the requirements
				of paragraph (1)(B) shall be treated as met.
						(4)Deduction
				allowed in computing minimum taxFor purposes of determining
				alternative minimum taxable income under section 55, the deduction under
				subsection (a) for qualified commercial space property shall be determined
				under this section without regard to any adjustment under section
				56.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service on or after the date of
			 the enactment of this Act, in taxable years ending after such date.
			5.Commercial space
			 education and job training credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					45S.Commercial
				space education and job training credit
						(a)In
				generalFor the purposes of section 38, the commercial space
				education and job training credit determined under this section with respect to
				any eligible employer for the taxable year is an amount equal to the commercial
				space educational assistance program expenses for such taxable year.
						(b)Dollar
				limitationThe credit allowed under subsection (a) in any taxable
				year shall not exceed $2,000 per employee of the employer that participates in
				a commercial space educational assistance program in such taxable year.
						(c)Commercial
				space educational assistance program expenses; other
				definitionsFor purposes of this section—
							(1)In
				generalThe term commercial space educational assistance
				program expenses means expenses paid or incurred by an eligible employer
				for a commercial space educational assistance program.
							(2)Commercial
				space educational assistance programThe term commercial
				space educational assistance program means an educational assistance
				program which—
								(A)meets the
				requirements of section 127(b) (other than paragraph (5) thereof), and
								(B)provides to
				employees of the eligible employer educational assistance which seeks to
				enhance an employee's knowledge skills, and training applicable to the
				commercial development of space.
								(3)Eligible
				employerThe term eligible employer means an
				employer which is a qualified commercial space entity (as defined in section
				30E(c)(1)).
							(4)Other
				definitions
								(A)In
				generalThe terms employee, employer,
				and educational assistance have meanings given such terms under
				section 127(c).
								(B)Commercial
				development of spaceThe term commercial development of
				space has the meaning given such term under section 30E(c)(2).
								(d)Aggregation
				ruleFor purposes of this section, all persons treated as a
				single employer under subsection (a) or (b) or section 52, or subsection (m) or
				(o) of section 414, shall be treated as one person.
						(e)Denial of
				double benefitNo deduction or credit shall be allowed under any
				other provision of this chapter for any amount taken into account in
				determining the credit under this section.
						(f)Election To
				have credit not applyA taxpayer may elect (at such time and in
				such manner as the Secretary may by regulations prescribe) to have this section
				not apply for any taxable
				year.
						.
			(b)Credit To be
			 part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986, as amended by this Act, is amended by striking
			 plus at the end of paragraph (36), by striking the period at the
			 end of paragraph (37) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(38)the commercial
				space education and job training credit determined under section
				45S(a).
					.
			(c)Conforming
			 amendmentSection 6501(m) of the Internal Revenue Code of 1986 is
			 amended by inserting 45S(f), before or
			 51(j).
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						45S. Commercial space education
				and job training
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
